


Exhibit 10.18

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of January 21, 2010 is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and THQ
INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

A.                                   Borrower, Agent and the Lenders have
previously entered into that certain Loan and Security Agreement dated as of
June 30, 2009 (as amended, supplemented, restated and modified from time to
time, the “Loan Agreement”), pursuant to which the Lenders have made certain
loans and financial accommodations available to Borrower.  Terms used herein
without definition shall have the meanings ascribed to them in the Loan
Agreement.

 

B.                                     Borrower has requested that Agent and the
Lenders amend the Loan Agreement, which Agent and the Lenders are willing to do
pursuant to the terms and conditions set forth herein.

 

C.                                     Borrower is entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Agent’s or any Lender’s rights or remedies as set forth in the
Loan Agreement is being waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                                       Amendments to Loan Agreement.

 

(a)                                  Section 6.3 of the Loan Agreement is hereby
amended by: (1) deleting the “and” at the end of clause (e) of such Section,
(2) deleting the “.” at the end of clause (f) of such Section and replacing it
with a “; and” in lieu thereof, and (3) adding the following clause (g) to the
end of such Section:

 

“(g)                         If a then current Borrowing Base Certificate has
not been received by Agent in the 30 days prior to such funding, issuance or
grant, Agent shall have received a current Borrowing Base Certificate in form
and substance satisfactory to Agent.”

 

(b)                                 The first sentence of Section 8.1 of the
Loan Agreement is hereby amended and replaced with the following:

 

“By the 20th day of the Fiscal Month following the last day of each Fiscal
Quarter, Borrowers shall deliver to Agent (and Agent shall promptly deliver same
to Lenders) a Borrowing Base Certificate prepared as of the close of business on
the last day of the previous Fiscal Quarter, and at such other times as Agent
may reasonably request; provided, however, that Borrowers shall deliver to Agent
(and Agent shall promptly deliver same to Lenders) such Borrowing Base
Certificates on a monthly basis by the 20th day of each Fiscal Month (prepared
as of the close of business on the last day of the previous Fiscal Month) at all
times after (a) Borrowers have requested any Revolver

 

--------------------------------------------------------------------------------


 

Loans or Letters of Credit or (b) the Liquidity Amount as of the end of any
Fiscal Month is less than the Target Liquidity Amount for such Fiscal Month.”

 

(c)                                  The second sentence of Section 8.2.1 of the
Loan Agreement is hereby amended and replaced with the following:

 

“By the 20th day of the Fiscal Month following the last day of each Fiscal
Quarter, Borrowers shall deliver to Agent a detailed aged trial balance of all
Accounts prepared as of the close of business on the last day of the previous
Fiscal Quarter, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such supporting information (proof
of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information) as Agent
may reasonably request; provided, however, that Borrowers shall deliver to Agent
such detailed aged trial balances of all Accounts, including such supporting
information as Agent may reasonably request, on a monthly basis by the 20th day
of each Fiscal Month (prepared as of the close of business on the last day of
the previous Fiscal Month) at all times after (a) Borrowers have requested any
Revolver Loans or Letters of Credit or (b) the Liquidity Amount as of the end of
any Fiscal Month is less than the Target Liquidity Amount for such Fiscal
Month.”

 

(d)                                 Section 10.2.1(l) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(l)                               Debt (including guarantees by any Borrower of
Foreign Subsidiaries’ obligations) arising under limited-duration overdraft or
ACH lines, so long as (i) the agreements documenting such Debt have been
delivered to Agent and are listed on Schedule 10.2.1(l) (as the same may be
updated in writing by Borrowers on a quarterly basis), and (ii) the amount of
all such Debt does not exceed $15,000,000 in the aggregate at any time; and”

 

(e)                                  Schedule 10.2.1(l) attached hereto is
hereby attached as Schedule 10.2.1(l) to the Loan Agreement.

 

2.                                       Effectiveness of this Amendment.  The
following shall have occurred before this Amendment is effective:

 

(a)                                  Amendment.  Agent shall have received this
Amendment fully executed in a sufficient number of counterparts for distribution
to all parties.

 

(b)                                 Representations and Warranties.  The
representations and warranties set forth herein must be true and correct.

 

(c)                                  No Default.  No event has occurred and is
continuing that constitutes an Event of Default.

 

(d)                                 Other Required Documentation.  All other
documents and legal matters in connection with the transactions contemplated by
this Amendment shall have been delivered or executed or recorded and shall be in
form and substance satisfactory to Agent.

 

2

--------------------------------------------------------------------------------


 

3.                                       Representations and Warranties. 
Borrower represents and warrants as follows:

 

(a)                                  Authority.  Borrower has the requisite
corporate power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Loan Documents (as amended or
modified hereby) to which it is a party.  The execution, delivery and
performance by Borrower of this Amendment have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

 

(b)                                 Enforceability.  This Amendment has been
duly executed and delivered by Borrower.  This Amendment and each Loan Document
to which Borrower is a party (as amended or modified hereby) is the legal, valid
and binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, and is in full force and effect.

 

(c)                                  Representations and Warranties.  The
representations and warranties contained in each Loan Document to which Borrower
is a party (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are
correct on and as of the date hereof as though made on and as of the date
hereof.

 

(d)                                 Due Execution.  The execution, delivery and
performance of this Amendment are within the power of Borrower, have been duly
authorized by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on Borrower.

 

(e)                                  No Default.  No event has occurred and is
continuing that constitutes an Event of Default.

 

4.                                       Choice of Law.  The validity of this
Amendment, its construction, interpretation and enforcement, the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the internal laws of the State of California, without giving
effect to any conflict of law principles (but giving effect to Federal laws
relating to national banks).  The consent to forum and arbitration provisions
set forth in Section 14.15 of the Loan Agreement are hereby incorporated in this
Amendment by reference.

 

5.                                       Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument.  Delivery of an executed counterpart of a signature page to
this Amendment by telefacsimile or a substantially similar electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment.  Any party delivering an executed
counterpart of this Amendment by telefacsimile or a substantially similar
electronic transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of such agreement.

 

6.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  Upon and after the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Loan Agreement,
and each reference in the other Loan Documents to “the Loan Agreement”,
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified and amended hereby.

 

(b)                                 Except as specifically amended above, the
Loan Agreement and all other Loan Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and

 

3

--------------------------------------------------------------------------------


 

confirmed and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to Agent and the Lenders.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Agent or any Lender under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

(d)                                 To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.

 

7.                                       Ratification.  Borrower hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Loan Agreement, as amended hereby, and the Loan Documents effective as of
the date hereof.

 

8.                                       Estoppel.  To induce Lenders to enter
into this Amendment and to continue to make advances to Borrower under the Loan
Agreement, Borrower hereby acknowledges and agrees that, as of the date hereof,
there exists no right of offset, defense, counterclaim or objection in favor of
Borrower as against Agent or any Lender with respect to the Obligations.

 

9.                                       Integration.  This Amendment, together
with the other Loan Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

10.                                 Severability.  In case any provision in this
Amendment shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

[Remainder of Page Left Intentionally Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWER

 

 

 

THC INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Paul J. Pucino

 

 

Name:

Paul J. Pucino

 

 

Title:

CFO & Executive Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

AGENT AND LENDERS

 

 

 

BANK OF AMERICA, N.A.,
as Agent and as sole Lender

 

 

 

 

 

By:

/s/ Bobby P.S. Bans

 

 

Name: Bobby P.S. Bans

 

Title: Vice President

 

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT BY GUARANTORS

 

Dated as of January 21, 2010

 

Each of the undersigned, being a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) under that certain Guaranty and Security
Agreement dated as of June 30, 2009 made in favor of Agent (“Guaranty”), hereby
acknowledges and agrees to the foregoing First Amendment to Loan and Security
Agreement and Waiver (the “Amendment”) and confirms and agrees that the Guaranty
is and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that, upon the effectiveness of, and on and
after the date of the Amendment, each reference in such Guaranty to the Loan
Agreement (as defined in the Amendment), “thereunder”, “thereof” or words of
like import referring to the “Loan Agreement”, shall mean and be a reference to
the Loan Agreement as amended or modified by the Amendment.  Although Agent has
informed Guarantors of the matters set forth above, and each Guarantor has
acknowledged the same, each Guarantor understands and agrees that Agent has no
duty under the Loan Agreement, the Guaranty or any other agreement with any
Guarantor to so notify any Guarantor or to seek such an acknowledgement, and
nothing contained herein is intended to or shall create such a duty as to any
advances or transaction hereafter.

 

 

 

LOCOMOTIVE GAMES, INC.,

 

a California corporation

 

 

 

By:

/s/ Teri Manby

 

Name:

Teri Manby

 

Title:

CFO

 

 

 

RAINBOW MULTIMEDIA GROUP, INC.,

 

an Arizona corporation

 

 

 

By:

/s/ Teri Manby

 

Name:

Teri Manby

 

Title:

CFO

 

 

 

VIGIL GAMES, INC.,

 

a Texas corporation

 

 

 

By:

/s/ Teri Manby

 

Name:

Teri Manby

 

Title:

CFO

 

 

 

VOLITION, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Teri Manby

 

Name:

Teri Manby

 

Title:

CFO

 

7

--------------------------------------------------------------------------------


 

 

THQ MARYLAND, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Teri Manby

 

Name:

Teri Manby

 

Title:

CFO

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 10.2.1(l)

to

Loan and Security Agreement

 

Guarantees arising under limited-duration overdraft or ACH lines

 

Foreign Subsidiary

 

Amount

 

THQ (UK) Limited

 

$

7,500,000

 

THQ France Sarl

 

4,000,000

 

THQ International GmbH

 

1,000,000

 

THQ Interactive Entertainment Espana Srl

 

500,000

 

THQ Italy Srl

 

500,000

 

 

9

--------------------------------------------------------------------------------
